Ebade, J.
Th-e ©nly question necessary to be considered is] whether voluntary payment of the amount of the notes sued on to the Confederate Eeceiver, was a satisfaction of th©: notes *112as against the beneficial plaintiffs' who were not citizens of the Confederate Government ? His Honor was oi opinion with the plaintiffs ; and we are of the same opinion, for the reason that the payment was neither to the plaintiff nor any agent of liis. See Ward v. Branch, Phil. Eq. 71. Blackwell v. Willard, 65 N. C. R. 555.
There is no error.
Pee Curiam. Judgment affirmed.